internal_revenue_service department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc fip b03 plr-150012-02 date date legend company a company b state x date date date date date dear this responds to a letter dated date submitted on behalf of company a and company b requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat company b as a taxable_reit_subsidiary of company a plr-150012-02 facts company a a state x corporation is an owner and lessor of industrial real_property since its initial_public_offering in date company a has elected to be taxed as a real_estate_investment_trust reit company b was formed on date company a indirectly owns a majority interest in company b through its ownership of interests in two other entities a partnership and an entity intended to qualify as a qualified_reit_subsidiary company a and company b have represented that company a and company b intended to treat company b as a taxable_reit_subsidiary of company a effective date an officer of both company a and company b has represented that on date the officer signed a taxable_reit_subsidiary election form form reflecting the date intended effective date and then instructed an experienced legal assistant employed by company a to file the form_8875 by mailing it to the irs service_center in ogden ut furthermore the officer has represented that the officer believed that the legal assistant had properly and timely filed the form_8875 while the service did receive on a timely basis another form that the legal assistant had claimed she had mailed in the same envelope with the form_8875 the service has no record of a form_8875 being filed for company a and company b after company a discovered the form_8875 mishap in date company a and company b filed a duplicate form_8875 in date and submitted a private_letter_ruling request under sec_301_9100-1 of the regulations requesting an extension of time to file the form_8875 to elect to treat company b as a taxable_reit_subsidiary of company a law and analysis the ticket to work and work incentives improvement act of p l included a change for tax years beginning after date to the reit provisions of sec_856 this change allows a reit to form a taxable_reit_subsidiary that can perform activities that otherwise would result in impermissible_tenant_service_income the election under sec_856 is made on form_8875 taxable_reit_subsidiary election officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden ut sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made plr-150012-02 unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement i r b the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that company a and company b have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat company b as a taxable_reit_subsidiary of company a as of date accordingly the form_8875 filed by company a and company b in date will be treated as timely filed to treat company b as a taxable_reit_subsidiary of company a as of date plr-150012-02 this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company a qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company a and company b is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours ________________________ alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
